Citation Nr: 0025056	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had period of active service from April 1979 to 
December 1981 and from October 1986 to February 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
January 1998 which denied the claimed benefits.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's current psychiatric disorder and service.  

2.  The claim for service connection for a chronic acquired 
psychiatric disorder is not plausible.  


CONCLUSION OF LAW

The claim for service connection for a chronic acquired 
psychiatric disorder, claimed as paranoid schizophrenia, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran was treated 
between June 1979 and May 1981 for anxiety state and tension 
headaches.  A record dated in December 1980 indicates that 
there was no sleep disturbance.  The remainder of the service 
medical records compiled during her first period of service 
are completely negative for any complaints, evaluation, or 
treatment for any chronic acquired psychiatric disorder.  On 
the report of her separation examination in October 1981, the 
veteran denied any problems with depression or excessive 
worry or other nervous trouble.  A notation in December 1988 
states that the earlier psychiatric evaluations had been 
noted, but that those reports suggested a period of 
situational stress and anxiety which had resolved without 
sequelae. No pertinent abnormal clinical findings were 
reported in December 1988.  No treatment records compiled 
during the veteran's second period of service note any 
psychiatric complaints, abnormal clinical findings, or 
diagnosis.  The report of the veteran's separation 
examination in December 1991 does not reflect any complaints 
by her of any depression or anxiety and no abnormal 
psychiatric clinical findings were recorded; she did 
indicate, however, that she had frequent trouble sleeping.  

The post-service medical records show private outpatient 
therapy between December 1996 and July 1997, several years 
after the veteran's separation from service.  The listed 
diagnoses include major depression, alcohol dependence, in 
remission, and avoidance personality disorder.  The 1997 
records also reflect her complaint of sleeping difficulties.  
One note indicates that she had reported "some agitation at 
night while asleep (1-2 episodes), which had occurred in her 
past."  

In September 1997, the veteran filed a claim for service 
connection for paranoid schizophrenia, which had begun in 
1979.  Her notice of disagreement indicated that she was 
treated on various occasions and hospitalized for 
"anxiety/nervous condition" during service.  It was noted 
on a VA Form 9 that the veteran was still receiving treatment 
for the same problems she had during service.  

Analysis

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service. Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where a veteran served 90 days or more, and a psychosis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Only the evidence in support of the claim is 
to be considered in making that determination and, generally, 
a presumption of credibility attaches to that evidence.  Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet her burden merely by 
presenting lay testimony, including her own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

A review of the medical records in this case shows that the 
veteran was treated during her first period of service for 
situational anxiety that resolved without sequelae.  Other 
than the notation on her separation examination report in 
December 1991 that she had frequent problems sleeping, the 
service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of any 
psychiatric disorder after 1980.  The post-service medical 
records reflect treatment for depression beginning in 1996, 
several years after the veteran's separation from service.  
The record does not contain any medical opinion or reference 
of any kind to indicate that the major depression, alcohol 
dependence, and personality disorder for which she was 
treated in 1996 and 1997 had their origin in service or were 
in any way related to the psychiatric symptoms during 
service.  The service medical records state that the 
situational anxiety for which she was treated during her 
first period of service resolved without sequelae.  Despite 
the veteran's representative's statements to the contrary, 
the service medical records do not reflect any treatment for 
anxiety in 1988, nor do they show any sleep problems in 
December 1980.  

The record indicates that the veteran currently has major 
depression and that she received treatment for psychiatric 
complaints during her first period of service.  Thus, the 
first and second criteria set forth in Epps v. Brown for a 
well grounded claim are met.  However, there is no medical 
evidence whatsoever linking the veteran's current psychiatric 
condition with the condition noted in service.  The veteran 
argues, in effect, that, because she continues to have some 
of the same psychiatric symptoms for which she was treated 
during service, although currently diagnosed with a different 
psychiatric disorder, the provisions of 38 C.F.R. § 3.303(d) 
mandate service connection for a psychiatric disorder.  The 
Board is aware of the holding of the United States Court of 
Appeals for Veterans Claims in Savage v. Gober, 10 Vet. App. 
388 (1997), regarding continuity of symptomatology.  However, 
the United States Court of Appeals for the Federal Circuit 
recently held in Summers v. Gober, No. 00-7019 (Fed. Cir. 
Sept. 1, 2000), that any exception to the medical evidence of 
nexus component of a well grounded claim realized in Savage 
is simply irrelevant in circumstances as are present in this 
case.  The Federal Circuit held in Summers that the 
provisions of § 3.303(d) do not relieve the veteran of the 
burden of presenting medical evidence of a nexus between the 
currently diagnosed condition and service.  

Therefore, since there is no medical evidence relating any of 
the veteran's current psychiatric disorders to the 
symptomatology noted during service or otherwise to service, 
the Board finds that the third criterion for a well grounded 
claim as set forth in Epps has not been met.  Because one of 
the three criteria has not been met, the veteran's claim in 
not plausible and so must be denied as being not well 
grounded.  


ORDER

Lacking a well grounded claim for service connection for a 
chronic acquired psychiatric disorder, the appeal is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

